Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/354, 714, filed on 04/03/2020.

Response to Preliminary Amendment
The preliminary amendment filed on July 21, 2020 has been entered.
In view of the amendment to the claims, claims 1-14 have been canceled and new claims 15-30 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17, 20-21 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Eraker et al (U.S. Patent No. 10, 242, 400 B1) in view of HOVLAND et al (U.S. Patent Application Publication 2017/004689 A1).

	Regarding claim 15, Eraker discloses a method of inputting a diagnosis result of a diagnosis target of a structure, the method comprising: 
displaying, on a screen, a spherical image of the structure (FIG. 2 shows an exemplary environment 200 for implementing various aspects of the disclosed inventions that includes a computer 20; Col 3, lines 22-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; Col 10, lines 66-67 to Col 11, lines 1-43, the capture process (defining a spatial boundary, data sampling, and annotation) for an enhanced user experience involves a dense sampling of spherical panorama image data at multiple exposures (e.g., high definition rendering, HDR) and sampling of point cloud geometry from a hybrid camera and laser range scanning device.  The processing pipeline (determining data sets, image calibration, image processing, 3D reconstruction (3DR) and scene understanding) operates on the data output from the capture process; rendering displays the processed data to an end-user via an IO device. During rendering, the user's position and navigation influence which elements of geometry and image data are combined for a given Image-Based Rendering algorithm at any possible location in or around the virtual model … Composited image primitives such as a spherical panorama enable 2 DOF rotational navigation. As shown in FIG. 3, the user interface 300 displays a spherical image of the structure of room); 
receiving an input of a position of the diagnosis target within the spherical image (Col 11, lines 64-67 to Col 12, lines 1-10, FIG. 10 shows a transaction pipeline associated with use of the User Interface System.  The transaction pipeline 1000 ties together the use of IBR models of real property with specific transactions in different business scenarios.  Business scenarios may involve selling, buying, renting, leasing, or booking real estate such as houses, apartments, offices, or hotels--all associated with real estate environments; Col 13, lines 5-35, in one example of a Transaction 1000 … For example, when coordinating a home inspection contingency, the transactional system 1004 would coordinate a mutually agreeable date and time between the buyer, seller, buyer's agent and home inspector.  Following inspection, the home inspector would upload the inspection report into the transactional system 804 which the buyer would review and then continue to move forward with the closing process.  Other contingencies and parties are similarly coordinated. Thus, the pipeline 1000 performs the home inspection for providing the inspection report into the transactional system. FIG. 12 shows a block diagram of an embodiment of an on-demand method of providing information about items in a virtual tour, including merchant information and advertisements via the user interface 100; Col 14, lines 32-35, in step 1202, the user selects an object that he sees in the virtual tour.  For example, while touring the kitchen, the user may select the stove in step 1202); 
displaying, on the screen, an image indicating the diagnosis target (Col 14, lines 59-67, in step 1218, the identifying information about the object is presented to the user, along with information about merchants from whom the object may be purchased).

displaying the image being superimposed on the spherical image based on the position of the diagnosis target; and
displaying an annotation input screen for inputting diagnosis information of the diagnosis target.     
	However, Eraker discloses the computer includes a hard disk drive for storing the information input by a user, or received from a remote computer, in a suitable digital format (FIG. 2; Col 5, lines 33-44). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to store the select location within the spherical image into the memory in order to disclose “storing, in a memory, position information indicating the received position of the diagnosis target”.
	In additional, Eraker discloses displaying the image being superimposed on the spherical image based on the position of the diagnosis target (Col 14, lines 6-20, FIG. 11 shows an embodiment of the user interface 300 with an enhanced transaction capability.  In the embodiment shown, items such as furniture and appliances that are viewable via UI element 302 during a virtual tour may be associated with a transaction tag 1110 that indicates the item may be commercially available for the viewer to purchase.  Although the transaction tag 1110 shown in FIG. 11 is perceptible by the viewer, transaction tags in some embodiments may be imperceptible by the user, such as annotations and metadata added during the data capture process.  Other embodiments may not rely on transaction tags, instead relying on on-demand identification methods such as object, image, text, and trademark recognition techniques to identify items shown in UI element 302).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to display the identifying information about the object being superimposed on the spherical image based on the position of the diagnosis target.
	However, Eraker does not specifically disclose displaying an annotation input screen for inputting diagnosis information of the diagnosis target.     
	In the similar field of endeavor, HOVLAND discloses (Abstract, a method and an arrangement for visual inspection and logging of oil and/or gas well pipes are provided.  The arrangement comprises an inspection tool arranged to record, during the visual inspection, a plurality of images by recording means comprising gat least one fisheye lens; FIG. 1; paragraph [0025], the inspection assembly in this example comprises a sensor 12, which in FIG. 1 is exemplified as a camera socket 14, a camera lens 16 and a lens capsule 18; paragraph [0028], the camera socket may comprise camera means in order to record or in real time to supply an observer with 360/180 degree pictures of the pipe wall.  The camera means may further comprise a lens known as a "fisheye" lens.  A fisheye lens as referred to herein may be an ultra-wide-angle lens that produces strong visual distortion intended to create a wide panoramic or hemispherical image) displaying an annotation input screen for inputting diagnosis information of the diagnosis target (Paragraphs [0040]-[0041], FIGS. 2 and 3 are screen snap shots of an example of a user interface when monitoring a visual logging.  At the right hand side of FIGS. 2 and 3, there is a graphical sphere with a sketched area indicating which part of the current cross section of the pipe or well that is being displayed in the center view of the figure … left, right, up and down arrows are provided in addition to a "camera zoom" bar.  By activating these arrows and this bar, a user can navigate in the pre-recorded and projected image of the pipe accordingly).     
	Eraker and HOVLAND are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by HOVLAND to provide the user input screen corresponding to the displayed spherical image in order to allow the user input the inspection information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Eraker according to the relied-upon teachings of HOVLAND to obtain the invention as specified in claim.

	Regarding claim 16, the combination of Eraker in view of HOVLAND discloses everything claimed as applied above (see claim 15), and Eraker further disclose wherein the step of displaying the spherical image further comprises displaying, on a single screen, the spherical image and a drawing of a constructional form of the structure (Col 7, lines 32-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; user Interface element 302 is the viewpoint within a virtual model generated by combining geometry and image data using Image-Based Rendering (IBR), thus creating a 3-dimensional (3D) view.  UI element 304 is a two-dimensional (2D) map overlay that displays the relative location in the virtual model of the current viewpoint 306 shown in UI element 302. UI element 304 shows a drawing of a constructional form of the structure).

	Regarding claim 17, the combination of Eraker in view of HOVLAND discloses everything claimed as applied above (see claim 16), and Eraker further disclose wherein the step of displaying the spherical image comprises displaying an image capture position at which the spherical image was captured, by superimposing the image capture position on the drawing of the constructional form of the structure (Col 7, lines 32-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; user Interface element 302 is the viewpoint within a virtual model generated by combining geometry and image data using Image-Based Rendering (IBR), thus creating a 3-dimensional (3D) view.  UI element 304 is a two-dimensional (2D) map overlay that displays the relative location in the virtual model of the current viewpoint 306 shown in UI element 302. User Interface element 302 is the viewpoint and UI element 304 shows a drawing of a constructional form of the structure displaying the relative location in the virtual model of the current viewpoint 306).

	Regarding claim 20, the combination of Eraker in view of HOVLAND discloses everything claimed as applied above (see claim 15).

In the similar field of endeavor, HOVLAND discloses further comprising displaying, in the annotation input screen, a diagnosis image of the diagnosis region on the spherical image (Paragraph [0040], at the right hand side of FIGS. 2 and 3, there is a graphical sphere with a sketched area indicating which part of the current cross section of the pipe or well that is being displayed in the center view of the figure; paragraph [0042], FIG. 3 illustrates an example where the user has navigated from the situation shown in FIG. 2 by clicking using the arrows and the zoom bar focusing on a part of the pipe wall on the left hand side.  As may be seen, the sketched area of the sphere is now narrowed and moved to the left, according to the displayed image. Thus, a diagnosis image of the diagnosis region on the spherical image is displayed in the input screen).
Eraker and HOVLAND are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by HOVLAND to provide the user input screen corresponding to the displayed spherical image in order to allow the user input the inspection information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Eraker according to the relied-upon teachings of HOVLAND to obtain the invention as specified in claim.

	Regarding claim 21, the combination of Eraker in view of HOVLAND discloses everything claimed as applied above (see claim 15).
However, Eraker does not specifically disclose wherein the step of displaying the annotation input screen comprises displaying an image different from the spherical image in the annotation input screen.   
 In the similar field of endeavor, HOVLAND discloses wherein the step of displaying the annotation input screen comprises displaying an image different from the spherical image in the annotation input screen (Paragraph [0040], at the right hand side of FIGS. 2 and 3, there is a graphical sphere with a sketched area indicating which part of the current cross section of the pipe or well that is being displayed in the center view of the figure; paragraph [0042], FIG. 3 illustrates an example where the user has navigated from the situation shown in FIG. 2 by clicking using the arrows and the zoom bar focusing on a part of the pipe wall on the left hand side.  As may be seen, the sketched area of the sphere is now narrowed and moved to the left, according to the displayed image. Thus, the image displayed in the input screen different from the image displayed in the center view of figure).
Eraker and HOVLAND are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by HOVLAND to provide the user input screen corresponding to the displayed spherical image in order to allow the user input the inspection information. 
	Regarding claim 28, the combination of Eraker in view of HOVLAND discloses everything claimed as applied above (see claim 17), and Eraker further disclose wherein the displayed image capture position is selectable by an operator (Col 7, lines 32-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; user Interface element 302 is the viewpoint within a virtual model generated by combining geometry and image data using Image-Based Rendering (IBR), thus creating a 3-dimensional (3D) view.  UI element 304 is a two-dimensional (2D) map overlay that displays the relative location in the virtual model of the current viewpoint 306 shown in UI element 302. UI element 308 is a text overlay that displays one or more labels associated with the user's location within the virtual model; Col 7, lines 40-63, FIG. 4 shows a block diagram of the three primary user interface elements of an embodiment of the navigation tool.  UI element 302 shows a rendering of the model from a specific position and also serves as a means to navigate to adjacent positions and to change the viewing vector from a fixed position. As the user navigates, the rendered viewpoint shown in UI element 302 changes in real time based on a new position and viewing vector associated with the new location).   
	
Regarding claim 29, Eraker discloses an apparatus for inputting a diagnosis result of a diagnosis target of a structure, the apparatus comprising: 
processing circuitry configured to display, on a screen (Col 5, lines 12-21, FIG. 2 shows an exemplary environment 200 for implementing various aspects of the disclosed inventions that includes a computer 202, the computer 202 including a processing unit 204, a system memory 206 and a system bus 208.  The system bus 208 couples system components including, but not limited to, the system memory 206 to the processing unit 204.  The processing unit 204 may be any of various commercially available processors.  Dual microprocessors and other multi-processor architectures may also be employed as the processing unit 204; Col 5, lines 64-67 to Col 6, lines 1-14, these and other input devices are often connected to the processing unit 1204 through a serial port interface 240 that is coupled to the system bus 208, but may be connected by other interfaces, such as a parallel port, a game port, a universal serial bus ("USB"), an IR interface, a wireless transceiver 258, etc. A monitor 220 or other type of display device is also connected to the system bus 208 via an interface, such as a video adapter 218), a spherical image of the structure (FIG. 2 shows an exemplary environment 200 for implementing various aspects of the disclosed inventions that includes a computer 20; Col 3, lines 22-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; Col 10, lines 66-67 to Col 11, lines 1-43, the capture process (defining a spatial boundary, data sampling, and annotation) for an enhanced user experience involves a dense sampling of spherical panorama image data at multiple exposures (e.g., high definition rendering, HDR) and sampling of point cloud geometry from a hybrid camera and laser range scanning device.  The processing pipeline (determining data sets, image calibration, image processing, 3D reconstruction (3DR) and scene understanding) operates on the data output from the capture process; rendering displays the processed data to an end-user via an IO device. During rendering, the user's position and navigation influence which elements of geometry and image data are combined for a given Image-Based Rendering algorithm at any possible location in or around the virtual model … Composited image primitives such as a spherical panorama enable 2 DOF rotational navigation. As shown in FIG. 3, the user interface 300 displays a spherical image of the structure of room);
receive an input of a position of the diagnosis target within the spherical image (Col 11, lines 64-67 to Col 12, lines 1-10, FIG. 10 shows a transaction pipeline associated with use of the User Interface System.  The transaction pipeline 1000 ties together the use of IBR models of real property with specific transactions in different business scenarios.  Business scenarios may involve selling, buying, renting, leasing, or booking real estate such as houses, apartments, offices, or hotels--all associated with real estate environments; Col 13, lines 5-35, in one example of a Transaction 1000 … For example, when coordinating a home inspection contingency, the transactional system 1004 would coordinate a mutually agreeable date and time between the buyer, seller, buyer's agent and home inspector.  Following inspection, the home inspector would upload the inspection report into the transactional system 804 which the buyer would review and then continue to move forward with the closing process.  Other contingencies and parties are similarly coordinated. Thus, the pipeline 1000 performs the home inspection for providing the inspection report into the transactional system. FIG. 12 shows a block diagram of an embodiment of an on-demand method of providing information about items in a virtual tour, including merchant information and advertisements via the user interface 100; Col 14, lines 32-35, in step 1202, the user selects an object that he sees in the virtual tour.  For example, while touring the kitchen, the user may select the stove in step 1202);
display, on the screen, an image indicating the diagnosis target (Col 14, lines 59-67, in step 1218, the identifying information about the object is presented to the user, along with information about merchants from whom the object may be purchased).
Eraker does not specifically disclose store, in a memory, position information indicating the received position of the diagnosis target; 
display the image being superimposed on the spherical image based on the position of the diagnosis target; and 
display an annotation input screen for inputting diagnosis information of the diagnosis target.
However, Eraker discloses the computer includes a hard disk drive for storing the information input by a user, or received from a remote computer, in a suitable digital format (FIG. 2; Col 5, lines 33-44). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to store the select location within the spherical image into the memory store, in a memory, position information indicating the received position of the diagnosis target”.
In additional, Eraker discloses display the image being superimposed on the spherical image based on the position of the diagnosis target (Col 14, lines 6-20, FIG. 11 shows an embodiment of the user interface 300 with an enhanced transaction capability.  In the embodiment shown, items such as furniture and appliances that are viewable via UI element 302 during a virtual tour may be associated with a transaction tag 1110 that indicates the item may be commercially available for the viewer to purchase.  Although the transaction tag 1110 shown in FIG. 11 is perceptible by the viewer, transaction tags in some embodiments may be imperceptible by the user, such as annotations and metadata added during the data capture process.  Other embodiments may not rely on transaction tags, instead relying on on-demand identification methods such as object, image, text, and trademark recognition techniques to identify items shown in UI element 302).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to display the identifying information about the object being superimposed on the spherical image based on the position of the diagnosis target.
	However, Eraker does not specifically disclose display an annotation input screen for inputting diagnosis information of the diagnosis target.
	In the similar field of endeavor, HOVLAND discloses (Abstract, a method and an arrangement for visual inspection and logging of oil and/or gas well pipes are provided.  The arrangement comprises an inspection tool arranged to record, during the visual inspection, a plurality of images by recording means comprising gat least one fisheye lens; FIG. 1; paragraph [0025], the inspection assembly in this example comprises a sensor 12, which in FIG. 1 is exemplified as a camera socket 14, a camera lens 16 and a lens capsule 18; paragraph [0028], the camera socket may comprise camera means in order to record or in real time to supply an observer with 360/180 degree pictures of the pipe wall.  The camera means may further comprise a lens known as a "fisheye" lens.  A fisheye lens as referred to herein may be an ultra-wide-angle lens that produces strong visual distortion intended to create a wide panoramic or hemispherical image) display an annotation input screen for inputting diagnosis information of the diagnosis target (Paragraphs [0040]-[0041], FIGS. 2 and 3 are screen snap shots of an example of a user interface when monitoring a visual logging.  At the right hand side of FIGS. 2 and 3, there is a graphical sphere with a sketched area indicating which part of the current cross section of the pipe or well that is being displayed in the center view of the figure … left, right, up and down arrows are provided in addition to a "camera zoom" bar.  By activating these arrows and this bar, a user can navigate in the pre-recorded and projected image of the pipe accordingly).     
	Eraker and HOVLAND are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by HOVLAND to provide the user input screen corresponding to the displayed spherical image in order to allow the user input the inspection information. 

	Regarding claim 30, Eraker discloses a non-transitory computer-readable medium storing a program that, when executed by processing circuitry, causes the processing circuitry to perform a method of inputting a diagnosis result of a diagnosis target of a structure (Col 5, lines 12-21, FIG. 2 shows an exemplary environment 200 for implementing various aspects of the disclosed inventions that includes a computer 202, the computer 202 including a processing unit 204, a system memory 206 and a system bus 208; Col 5, lines 13-53, the computer 202 further includes a hard disk drive 214.  The hard disk drive 214 can be connected to the system bus 208 by a hard disk drive interface 216.  The removable storage drives (DVD drives, floppy drives, etc.) are not shown for clarity.  However, the removable storage drives and their associated computer-readable media provide nonvolatile storage of data, data structures, and computer-executable instructions for implementing the inventions described herein), the method comprising: 
displaying, on a screen, a spherical image of the structure (Col 3, lines 22-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; Col 10, lines 66-67 to Col 11, lines 1-43, the capture process (defining a spatial boundary, data sampling, and annotation) for an enhanced user experience involves a dense sampling of spherical panorama image data at multiple exposures (e.g., high definition rendering, HDR) and sampling of point cloud geometry from a hybrid camera and laser range scanning device.  The processing pipeline (determining data sets, image calibration, image processing, 3D reconstruction (3DR) and scene understanding) operates on the data output from the capture process; rendering displays the processed data to an end-user via an IO device. During rendering, the user's position and navigation influence which elements of geometry and image data are combined for a given Image-Based Rendering algorithm at any possible location in or around the virtual model … Composited image primitives such as a spherical panorama enable 2 DOF rotational navigation. As shown in FIG. 3, the user interface 300 displays a spherical image of the structure of room); 
receiving an input of a position of the diagnosis target within the spherical image (Col 11, lines 64-67 to Col 12, lines 1-10, FIG. 10 shows a transaction pipeline associated with use of the User Interface System.  The transaction pipeline 1000 ties together the use of IBR models of real property with specific transactions in different business scenarios.  Business scenarios may involve selling, buying, renting, leasing, or booking real estate such as houses, apartments, offices, or hotels--all associated with real estate environments; Col 13, lines 5-35, in one example of a Transaction 1000 … For example, when coordinating a home inspection contingency, the transactional system 1004 would coordinate a mutually agreeable date and time between the buyer, seller, buyer's agent and home inspector.  Following inspection, the home inspector would upload the inspection report into the transactional system 804 which the buyer would review and then continue to move forward with the closing process.  Other contingencies and parties are similarly coordinated. Thus, the pipeline 1000 performs the home inspection for providing the inspection report into the transactional system. FIG. 12 shows a block diagram of an embodiment of an on-demand method of providing information about items in a virtual tour, including merchant information and advertisements via the user interface 100; Col 14, lines 32-35, in step 1202, the user selects an object that he sees in the virtual tour.  For example, while touring the kitchen, the user may select the stove in step 1202); 4Application No. 16/929,349 Preliminary Amendment 
displaying, on the screen, an image indicating the diagnosis target (Col 14, lines 59-67, in step 1218, the identifying information about the object is presented to the user, along with information about merchants from whom the object may be purchased).
Eraker does not specifically disclose storing, in a memory, position information indicating the received position of the diagnosis target; 
displaying the image being superimposed on the spherical image based on the position of the diagnosis target; and 
displaying an annotation input screen for inputting diagnosis information of the diagnosis target.
	However, Eraker discloses the computer includes a hard disk drive for storing the information input by a user, or received from a remote computer, in a suitable digital format (FIG. 2; Col 5, lines 33-44). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to store the select location within the spherical image into the memory storing, in a memory, position information indicating the received position of the diagnosis target”.
	In additional, Eraker discloses displaying the image being superimposed on the spherical image based on the position of the diagnosis target (Col 14, lines 6-20, FIG. 11 shows an embodiment of the user interface 300 with an enhanced transaction capability.  In the embodiment shown, items such as furniture and appliances that are viewable via UI element 302 during a virtual tour may be associated with a transaction tag 1110 that indicates the item may be commercially available for the viewer to purchase.  Although the transaction tag 1110 shown in FIG. 11 is perceptible by the viewer, transaction tags in some embodiments may be imperceptible by the user, such as annotations and metadata added during the data capture process.  Other embodiments may not rely on transaction tags, instead relying on on-demand identification methods such as object, image, text, and trademark recognition techniques to identify items shown in UI element 302).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to display the identifying information about the object being superimposed on the spherical image based on the position of the diagnosis target.
	However, Eraker does not specifically disclose displaying an annotation input screen for inputting diagnosis information of the diagnosis target.
	In the similar field of endeavor, HOVLAND discloses (Abstract, a method and an arrangement for visual inspection and logging of oil and/or gas well pipes are provided.  The arrangement comprises an inspection tool arranged to record, during the visual inspection, a plurality of images by recording means comprising gat least one fisheye lens; FIG. 1; paragraph [0025], the inspection assembly in this example comprises a sensor 12, which in FIG. 1 is exemplified as a camera socket 14, a camera lens 16 and a lens capsule 18; paragraph [0028], the camera socket may comprise camera means in order to record or in real time to supply an observer with 360/180 degree pictures of the pipe wall.  The camera means may further comprise a lens known as a "fisheye" lens.  A fisheye lens as referred to herein may be an ultra-wide-angle lens that produces strong visual distortion intended to create a wide panoramic or hemispherical image) displaying an annotation input screen for inputting diagnosis information of the diagnosis target (Paragraphs [0040]-[0041], FIGS. 2 and 3 are screen snap shots of an example of a user interface when monitoring a visual logging.  At the right hand side of FIGS. 2 and 3, there is a graphical sphere with a sketched area indicating which part of the current cross section of the pipe or well that is being displayed in the center view of the figure … left, right, up and down arrows are provided in addition to a "camera zoom" bar.  By activating these arrows and this bar, a user can navigate in the pre-recorded and projected image of the pipe accordingly).     
	Eraker and HOVLAND are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by HOVLAND to provide the user input screen corresponding to the displayed spherical image in order to allow the user input the inspection information. .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eraker et al (U.S. Patent No. 10, 242, 400 B1) in view of HOVLAND et al (U.S. Patent Application Publication 2017/004689 A1) in view of SHINOHARA (U.S. Patent Application Publication 2019/0219824 A1).

	Regarding claim 22, the combination of Eraker in view of HOVLAND discloses everything claimed as applied above (see claim 15).
However, Eraker does not specifically disclose wherein the step of displaying the annotation input screen comprises displaying the annotation input screen by superimposing the annotation input screen on a part of the spherical image.
In the similar field of endeavor, SHINOHARA discloses (Paragraph [0036], FIG. 2 is an explanatory diagram explaining a rendering process performed by the information processing apparatus 10 … A content image constituting the image material is pasted on the inner circumferential surface of a virtual sphere centering on a center point 9 at which the user is positioned.  The content image is an omnidirectional, 360-degree panoramic image captured by an omnidirectional camera.  This content image is pasted on the inner circumferential surface of the virtual sphere in such a manner that the zenith and nadir positions of the image coincide with those of the virtual sphere.  When the zenith and nadir positions of the user's real world are thus aligned with those of the visual world offered to the HMD 100, it permits implementation of a VR application that reproduces the realistic visual world) wherein the step of displaying the annotation input screen comprises displaying the annotation input screen by superimposing the annotation input screen on a part of the spherical image (Paragraph [0052], FIG. 6 illustrates part of an omnidirectional panoramic image, and omits portions of the image from the horizontal plane downward as well as portions of the image in the right and left directions.  As discussed above with reference to FIG. 2, the display panel 130 of the HMD 100 displays an image formed by rendering the panoramic image pasted on the inner circumferential surface of the virtual sphere; paragraph [0093], subfigure (b) in FIG. 13 illustrates an example in which a selection window 206 is superimposed on the display image 200a.  If the item "Change the angle to be changed in one step" is selected in the menu window 204 of Subfigure (a) in FIG. 13, the selection window 206 is displayed to present alternatives for selecting the angle to be changed per step.  Preferably, as with the menu window 204, the selection window 206 may be displayed transparently to let the user view the panoramic image behind the window.  When the user selects one of the angle-selecting alternatives and enters the selection on the selection window 206, the new angle to be changed in one step is selected).
Eraker and SHINOHARA are analogous art because both pertain to utilize the method for displaying the wide angle image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a .

Allowable Subject Matter
Claims 18-19 and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 18 depends from independent claim 15 and recites additional limitations of “receiving an input of the diagnosis information of the diagnosis target via the annotation input screen; and storing, in the memory, the input diagnosis information and the position information in association with each other” to specific the input of the diagnosis information of the diagnosis target and the input position information be stored in the memory in association with each other. 
The search results failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claim 18.

Dependent claims 19 and 23-27 depend from claim 18. They have the same reasons at least due to their respective dependencies from claim 18.



	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XILIN GUO/Primary Examiner, Art Unit 2616